NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 06 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

RANDALL PITTMAN, individually, and               No. 11-55967
on behalf of other members of the general
public similarly situated,                       D.C. No. 2:07-cv-05225-ABC-
                                                 AJW
               Plaintiff - Appellant,

 v.                                              MEMORANDUM*

SIEMENS MEDICAL SOLUTIONS
DIAGNOSTICS, a California Corporation;
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Randall Pittman appeals pro se from the district court’s order denying his

motion to set aside the judgment dismissing for lack of subject matter jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his employment class action lawsuit. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion. Harman v. Harper, 7 F.3d 1455,

1458 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying Pittman’s Fed. R.

Civ. P. 60(b)(6) motion because Pittman failed to establish extraordinary

circumstances. See Lal v. California, 610 F.3d 518, 524 (9th Cir. 2010) (a party

must bring a Rule 60(b)(6) motion within a reasonable time and demonstrate

“extraordinary circumstances”); id. (to constitute extraordinary circumstances,

attorney must engage in “neglect so gross that it is inexcusable”).

      We lack jurisdiction to review Pittman’s challenges to the district court’s

judgment because Pittman did not file a timely notice of appeal or post-judgment

tolling motion. See Fed. R. App. P. 4(a)(1)(A) (notice of appeal must be filed

within 30 days after entry of judgment); Bowles v. Russell, 551 U.S. 205, 214

(2007) (“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      The parties’ motions to take judicial notice, filed on June 27, 2014, and July




                                            2                                     11-55967
2, 2014, are denied as unnecessary.

      AFFIRMED.




                                      3   11-55967